Citation Nr: 0934964	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  08 24 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.	Entitlement to service connection for hearing loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

Jebby F. Arnold





INTRODUCTION

The Veteran served on active duty from April 1955 to April 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2008 rating decision of the 
Togus, Maine regional office (RO) of the Department of 
Veterans Affairs (VA).   The rating decision denied the 
Veteran's claims for entitlement to service connection for 
bilateral hearing loss and for tinnitus.

In November 2008, the Veteran, accompanied by his 
representative, appeared at a hearing held before a Decision 
Review Officer in Togus, Maine.  A transcript of that hearing 
has been associated with the claims file.


FINDINGS OF FACT

1.  Hearing loss was not manifested during active service or 
within one year of service; and current hearing loss is not 
related to active military service.

2.  Current tinnitus is not related to active military 
service.


CONCLUSION OF LAW

1.  The criteria for the establishment of service connection 
for hearing loss are not met nor may a sensorineural hearing 
loss be presumed to have been so incurred. 38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 5103A, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2. The criteria for the establishment of service connection 
for tinnitus are not met. 38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2006). The regulations 
implementing VCAA have been enacted. See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008). VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103. 
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). The RO 
sent the Veteran a letter in August 2007, prior to 
adjudication, which informed him of the requirements needed 
to establish entitlement to service connection. In accordance 
with the requirements of VCAA, the letter informed the 
Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain. Additional medical records and lay 
statements were subsequently added to the claims file.

The Veteran also was informed in the August 2007 letter that 
an appropriate disability rating and effective date would be 
assigned if any of his claims was granted. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim. VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159 (2008). VA has obtained records 
of treatment reported by the Veteran, including VA medical 
center (VAMC) records.  In November 2007, the Veteran 
received an audiological examination, which included a review 
of his claims file, at the Togus VAMC.  

The RO made efforts to obtain the Veteran's service medical 
records, but in August 2007 was informed that no records 
existed as a result of a 1973 fire at the National Personnel 
Records Center (NPRC). NPRC indicated that the records could 
not be reconstructed.  It is reasonably certain that further 
efforts to obtain the Veteran's service medical records would 
be futile. 38 U.S.C.A. § 5103A (2008).

The RO sought alternate sources of records by making requests 
through the Personnel Information Exchange System (PIES) and 
asking the Veteran for additional information and any records 
in his possession. Washington v. Nicholson, 19 Vet.App. 362 
(2005).  PIES provided confirmation of the Veteran's service 
dates and honorable discharge status.  In an October 2007 
communication, the Veteran stated that he did not have any 
additional records and did not receive any treatment for 
hearing loss or tinnitus while in service. 

Destruction of service medical records does not create a 
heightened benefit of the doubt, but only a heightened duty 
on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision. Cromer v. Nicholson, 
19 Vet.App. 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  

While it is unfortunate that the service medical records have 
been destroyed, the Veteran has not reported any in-service 
findings of hearing loss or tinnitus.  There is no indication 
from the record of additional medical treatment for which the 
RO has not obtained, or made sufficient efforts to obtain, 
corresponding records. Nor is the Board aware of any 
additional evidence that could assist the Veteran in 
substantiating his claim.

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues decided on 
appeal.

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claims. The Board 
additionally finds that general due process considerations 
have been complied with by VA. See 38 C.F.R. § 3.103 (2008).

Service Connection Claims

The Veteran seeks service connection for hearing loss and 
tinnitus. Having carefully considered the claims in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against 
these claims and that the appeals will be denied.  While the 
Veteran clearly is diagnosed with hearing loss within the 
meaning of applicable law, and his report of current tinnitus 
is presumed credible, there is no competent evidence linking 
these disorders to any incident of active service.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008). 
Moreover, in the case of sensorineural hearing loss, service 
connection may be granted if the disorder is manifested to a 
compensable degree within one year following separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).  Service connection may also 
be granted for disability shown after service, when all of 
the evidence, including that pertinent to service, shows that 
it was incurred in service. 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12  Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Demonstration of continuity of symptomatology is an 
alternative method of establishing the second and third 
Shedden/Caluza element under 38 C.F.R. § 3.303(b).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Although most of the Veteran's service medical records are 
unavailable and presumed destroyed by fire, he has stated 
that he did not receive any treatment for hearing loss or 
tinnitus while in service.

The initial medical evidence of any pertinent disorder was 
not until 1999, approximately 42 years after service 
discharge, when the Veteran reported noticing a gradual onset 
of hearing loss in both ears and occasional tinnitus. The 
Veteran reported in 1999 that he experienced occupational 
noise exposure over the past 30 years (10 years after his 
service discharge) without the consistent use of hearing 
protection.  The passage of many years between discharge from 
active service and the objective documentation of a claimed 
disability is a factor that weighs against a claim for 
service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

As noted, the Veteran is diagnosed as having hearing loss in 
accordance with 38 C.F.R. § 3.385 (2008) (Providing in part 
that for the purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 
3.385); see audiological testing dated in April 1999, January 
2003, November 2007.  

Further, the Board will accord the Veteran the benefit of the 
doubt, and accord his subjective report of present tinnitus 
credibility.  38 U.S.C.A. § 5107(b) (West 2002); Alemany v. 
Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 
413 (1993) (Under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).


However, there is no probative evidence indicating that these 
disorders were caused by any incident of active military 
service, beyond speculation which is not a basis for a grant 
of service connection. 38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  
The Veteran filed his claim for service connection for 
hearing loss and tinnitus in August 2007.  He requested a VA 
examination for these conditions in November 2007 and stated 
a belief that his hearing loss and tinnitus were due to 
flight line noise he experienced while serving as a jet 
aircraft mechanic during his service.

The report of this 2007 VA examination indicates that the 
Veteran stated his hearing problem was long-standing, but 
that he could not be specific as to the exact time of onset.  
He noted that he worked as a mechanic on jet engines for 
approximately two years during service without any hearing 
protection and that he worked in the construction industry 
for approximately 43 years after service with periodic 
hearing protection.  The Veteran reported hunting and 
carpentry as recreational activities, but stated that he wore 
hearing protection while hunting.

The Veteran was diagnosed with moderate sloping to moderately 
severe sensorineural hearing loss in both ears and periodic 
tinnitus in both ears.  The VA examiner reviewed the 
Veteran's file and noted that although the Veteran reported 
significant noise exposure in service that he did not appear 
to begin noticing a change in his hearing until a significant 
amount of time later.  The examiner observed that the Veteran 
had a much greater history of noise exposure post-service and 
opined that it was not likely that his current conditions 
were related to military service.

Following the November 2007 examination, the Veteran 
submitted September 2008 statements from his sister and 
niece.   The Veteran's sister stated that her brother did not 
have any hearing problems prior to entering service and that 
the family began noticing the problem "after a while" and 
"as time passed."  The Veteran's niece stated that she has 
observed his hearing problem "for quite a while now."

The transcript from the Veteran's November 2008 hearing 
reflects his testimony that he worked two years in service 
with jet aircraft and could not remember having been provided 
with any ear protection. Following service, the Veteran 
stated that he worked in the construction business for 
approximately 30 years, was intermittently exposed to loud 
noise, and did not consistently use hearing protection.  The 
Veteran further testified that he could not state when he 
first noticed a hearing loss or tinnitus, but that he had 
experienced both for a long time.  He stated that he did not 
receive any audiological exams until 1999 and that no 
examiner had opined that his hearing loss or tinnitus was 
related to service.

Service connection is not warranted for hearing loss or 
tinnitus.  There was no medical evidence of either disorder 
for many years after service discharge; the Veteran stated 
that he cannot recall when his conditions manifested; the 
Veteran was subject to construction noise for more than 30 
years following service and prior to his diagnoses; and the 
only relevant medical opinion, in November 2007, is against 
the claim.

Although written statements from and on behalf of the Veteran 
have been considered, and lay persons are competent to 
testify about symptomatology, a layperson without medical 
training is not qualified to render a medical opinion linking 
a disability to service. See Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
5 (1992).  In this respect, the whole of the competent lay 
statements, including those of the Veteran, indicate that the 
Veteran's hearing developed at some unknown point after 
service and has continued to worsen.  Further, neither the 
Veteran, his sister, nor his niece have reported a continuity 
of symptomatology from the time of his service.

Further, apart from the lay statements, there is no competent 
medical evidence of a linkage between any claimed current 
disorder and military service.  By "competent medical 
evidence" is meant in part that which is provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions. 38 
C.F.R. § 3.159(a) (2008).

Finally, in reaching the above decision in which service 
connection is denied, the Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the service connected claims denied 
above, the doctrine is not for application. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


